           Case 1:20-cv-09286-CM Document 3 Filed 11/05/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 OMAR XOCHIMITL,
                                Petitioner,
                                                                  1:20-CV-9286 (CM)
                    -against-
                                                                 TRANSFER ORDER
 CHRISTOPHER MILLER,
                                Respondent.

COLLEEN McMAHON, Chief United States District Judge:

       Petitioner, currently incarcerated in the Great Meadow Correctional Facility, brings this

pro se petition for a writ of habeas corpus under 28 U.S.C. § 2254 challenging the

constitutionality of his conviction and sentence issued by the New York Supreme Court, Kings

County. Because Petitioner was convicted and sentenced in Kings County, which is located in the

Eastern District of New York, this action is transferred under Local Civil Rule 83.3 to the United

States District Court for the Eastern District of New York.

       The Clerk of Court is directed to mail a copy of this order to Petitioner and note service

on the docket. The Clerk of Court is further directed to transfer this action to the United States

District Court for the Eastern District of New York. Whether Petitioner should be permitted to

proceed further without payment of fees is a determination to be made by the transferee court.

This order closes this action

       Because Petitioner has not at this time made a substantial showing of the denial of a

constitutional right, a certificate of appealability will not issue under 28 U.S.C. § 2253.
           Case 1:20-cv-09286-CM Document 3 Filed 11/05/20 Page 2 of 2




       The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from this order would

not be taken in good faith, and therefore in forma pauperis status is denied for the purpose of an

appeal. Cf. Coppedge v. United States, 369 U.S. 438, 444-45 (1962) (holding that an appellant

demonstrates good faith when he seeks review of a nonfrivolous issue).

SO ORDERED.

 Dated:   November 5, 2020
          New York, New York

                                                          COLLEEN McMAHON
                                                      Chief United States District Judge




                                                 2
